Case 1:18-cv-01358-EK-PK Document 98 Filed 12/08/20 Page 1 of 2 PageID #: 789



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

JEFFREY DEMOSTHENE,

                        Plaintiff,                  MEMORANDUM & ORDER
                                                    18-CV-1358(EK)(PK)
                 -against-

THE CITY OF NEW YORK, DETECTIVE KEVIN
GOODSPEED, DETECTIVE ANTHONY PULEO,
DETECTIVE JOHN ROBERTS, et al.,

                        Defendants.

------------------------------------x

ERIC KOMITEE, United States District Judge:

           The Court has received Magistrate Judge Kuo’s Report

and Recommendation (R&R) dated November 13, 2020.           Minute Entry

dated 11/13/2020.     Judge Kuo recommends that the Court grant

Defendants’ motion to dismiss Plaintiff’s complaint for failure

to prosecute.    ECF No. 93.     Neither party has filed objections

and the time to do so has expired.        Accordingly, the Court

reviews the R&R for clear error on the face of the record.             See

Advisory Comm. Notes to Fed. R. Civ. P. 72(b); accord Gesualdi

v. Mack Excavation & Trailer Serv., Inc., No. 09-CV-2502, 2010

WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010).          Having reviewed the

record, the Court finds no clear error.         Plaintiff’s inaction

has caused significant delay throughout these proceedings.             He

received two explicit warnings that failure to comply with Judge

Kuo’s orders would result in a recommendation that the case be
Case 1:18-cv-01358-EK-PK Document 98 Filed 12/08/20 Page 2 of 2 PageID #: 790



dismissed.    Minute Entry dated 9/25/2020; Minute Entry dated

10/23/2020.    The Court finds that Defendants are likely to be

prejudiced by continued delay.       After Plaintiff failed to attend

his own deposition, the Court granted him two opportunities to

appear at scheduled conferences.        Plaintiff was therefore

provided sufficient opportunity to be heard, when balanced

against the Court’s need to avoid calendar congestion.            Given

Plaintiff’s repeated disregard for the Court’s instructions, no

sanction less severe than dismissal will suffice.           Accordingly,

the Court adopts the R&R in its entirety pursuant to 28 U.S.C.

§ 636(b)(1).    Therefore, Plaintiff’s complaint is dismissed for

failure to prosecute.      The Clerk of Court is respectfully

directed to enter judgment and close this case.




     SO ORDERED.

                                   /s Eric Komitee___________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     December 8, 2020
           Brooklyn, New York
